COURT OF APPEALS
                                 EIGHTH DISTRICT OF TEXAS
                                      EL PASO, TEXAS


                                                  §
 DAVID VASQUEZ,                                                    No. 08-12-00085-CV
                                                  §
                              Appellant,                              Appeal from the
                                                  §
 v.                                                             County Court at Law No. 6
                                                  §
                                                                 of El Paso County, Texas
 RAMSEY ESPER,                                    §
                                                                  (TC# 2012-CCV00723)
                              Appellee.           §


                                  MEMORANDUM OPINION

       This appeal is before the Court on its own motion to determine whether the appeal should

be dismissed. Although Appellant has timely filed a notice of appeal, he has failed to tender the

required filing fee. We therefore dismiss the appeal.

       Unless excused by statute or rule, an appellant must pay the required filing fees when filing

a notice of appeal. See TEX.R.APP.P. 5 (requiring parties to pay the filing fees at the time an

item is presented for filing); see also TEX.R.APP.P. 20.1(c)(requiring that an affidavit of

indigence be filed before or with the notice of appeal). Appellant filed his notice of appeal on

March 5, 2012, but he did not tender the required $175 filing fee or submit an affidavit of

indigence. By letter dated that very same day, the clerk of this Court instructed Appellant to

tender the filing fee within 20 days from the date of the letter and advised him that failure to tender

the filing fee could result in dismissal of the appeal. However, Appellant did not respond to this

letter. By letter dated April 3, 2012, the clerk again instructed Appellant to tender the filing fee

within 20 days and again advised him that failure to do so could result in dismissal of the appeal.
Appellant did not respond to this letter.

       This Court has the authority to dismiss an appeal if an appellant fails to comply with the

appellate rules or a notice from the clerk requiring a response or other action within a specified

time. TEX.R.APP.P. 42.3(c). Although twice instructed to tender the filing fee and twice

warned that failure to do so could result in dismissal of the appeal, Appellant has failed to tender

the filing fee and to respond to the clerk’s letters. Accordingly, we dismiss the appeal.



May 23, 2012
                                                      CHRISTOPHER ANTCLIFF, Justice

Before McClure, C.J., Rivera, and Antcliff, JJ.




                                                  2